DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 04/27/2022 is acknowledged.

Claim Objections
Claims 1-12 are objected to because of the following informalities:  Claim 1 recites “a landing pad on a top surface of the low-k dielectric and the bit line…” Because there is no other instance of “a low-k dielectric”, the claim should read “a landing pad on a top surface of a low-k dielectric and the bit line…”  Claims 4-5 similarly recite “the storage node contact,” where there is no previous instance of “a storage node contact…”  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites “a gate oxide extending along the first direction and in electrical communication with the word line…”  The specification teaches that the oxide is a silicon oxide (SiO), which is an insulator.  However, there is no definition given as to what “electrical communication” is.  The definition of communication is “ something imparted, interchanged, or transmitted.”  However, electrons in SiO cannot be interchanged with a conductor since they are not mobile.  There is no support in the Specification that would enable one to have an insulator that interchanges  to another device. 
Therefore, claim 1 is rejected under 35 USC 112(a) for lacking enablement, and claims 2-12 are rejected for at least their dependencies.  Appropriate correction is required.
For the purposes of Examination, claim 1 will be interpreted as “a gate oxide extending along the first direction and in capacitive communication with the word line…”

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “wherein the dielectric comprises one or more of a low-k dielectric…” However, it is unclear whether “the low-k dielectric” of claim 1 is the same or different than the “a low-k dielectric” of claim 3.  Appropriate correction is required.
For the purposes of examination, Claim 3 will be interpreted as “wherein the dielectric comprises one or more of 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM et al. (US 2020/0194374 A1, hereinafter Kim).
With regards to claim 1, Kim discloses a memory device (FIGS. 1-2B) comprising: 
a substrate (substrate 110) having a length extending along a first direction, (X direction) a width extending along a second direction (Y direction) and a height extending along a third direction, (Z direction, see FIG. 2) the substrate comprising a channel (channel not shown, but is portion of substrate 110 extending beneath bit line BL) and a dielectric material; (isolation layer 112)
a word line (word line WL) extending along the first direction, the word line comprising a word line metal and a first insulating material; (insulation layer 120) 
a gate oxide (gate insulation 122) extending along the first direction and in capacitive communication with the word line; (See FIG. 2B)
a bit line (bit line BL) extending along the second direction, the bit line comprising a bit line metal (at least conductive layer 134) and a second insulating material; (at least insulation layer 124) and 
a landing pad (landing pad LP) on a top surface of a low-k dielectric (capping layer 154) and the bit line, the landing pad comprising a plurality of first angled pillars (left most pillars of FIG. 2A) and a plurality of second angled pillars. (right most pillars of FIG. 2A) 

With regards to claim 2, Kim discloses the memory device of claim 1, wherein the plurality of first angled pillars are angled in the first direction, (See FIG. 2A, where the bottoms of the left pillars of landing pad LP are angled horizontally in the X direction) and the plurality of the second angled pillars are angled in a direction opposite the plurality of first angled pillars. (See FIG. 2A, where the right most pillars of LP have a portion angled in the vertical Z direction, which is perpendicular to the X direction)

With regards to claim 3, Kim discloses the memory device of claim 2, further comprising a dielectric (spacers SPC1) surrounding the bit line, (See FIG. 2A) wherein the dielectric comprises one or more of a low-k dielectric, SiN, SiO, TiO2, and A12O3. (Paragraph [0031]: “Each of the plurality of insulation spacers SPC1 may be an oxide layer, a nitride layer…” where silicon oxide and silicon nitride are commonly used oxides and nitrides for dielectrics)

With regards to claim 4, Kim discloses the memory device of claim 3, wherein the first angled pillars have an angle in a range of from 1 to about 89P relative to the top surface of a storage node contact. (direct contact DC, See FIG. 2A, where a side surface of the left most pillars have an angle ranging between 1 and 89 degrees relative to the direct contact DC) 

With regards to claim 5, Kim discloses the memory device of claim 3, wherein the second angled pillars have an angle in a range of from 10 to about 89' relative to the top surface of a storage node contact. (direct contact DC, See FIG. 2A, where a side surface of the right most pillars have an angle ranging between 1 and 89 degrees relative to the direct contact DC)

With regards to claim 6, Kim discloses the memory device of claim 1, wherein the word line and bit line independently comprise one or more of copper (Cu), cobalt (Co), tungsten (W), aluminum (Al), ruthenium (Ru), iridium (Ir), molybdenum (Mo), platinum (Pt), tantalum (Ta), titanium (Ti), rhodium (Rh), and titanium nitride (TiN). (Paragraph [0028]: “Each of the intermediate conductive layer 132 and the upper conductive layer 134 may include TiN, TiSiN, W…” Paragraph [0057]: “Each of the plurality of word lines 118 may include Ti, TiN, Ta, TaN, W…”)

With regards to claim 7, Kim discloses the memory device of claim 6, wherein the bit line and word line independently comprise one or more of ruthenium (Ru), molybdenum (Mo), and tungsten (W).  (Paragraph [0028]: “Each of the intermediate conductive layer 132 and the upper conductive layer 134 may include TiN, TiSiN, W…” Paragraph [0057]: “Each of the plurality of word lines 118 may include Ti, TiN, Ta, TaN, W…”)

With regards to claim 8, Kim discloses the memory device of claim 1, wherein the gate oxide comprises silicon oxide. (Paragraph [0024]: “the first insulation layer 122 and the third insulation layer 126 may each include a silicon oxide layer…”) 

With regards to claim 9, Kim discloses the memory device of claim 2, wherein the low-k dielectric comprises one or more of silicon, silicon oxide, silicon nitride, silicon oxynitride, silicon oxycarbide, silicon oxycarbonitride, doped silicon, doped silicon oxide, doped silicon nitride, doped silicon oxynitride, spin-on dielectrics, and a diffusion species growth. (Paragraph [0039]: “The capping layer 154 may include, but is not limited to, silicon nitride (Si.sub.3N.sub.4), silicon carbonitride (SiCN), or a combination thereof…”) 

With regards to claim 10, Kim discloses the memory device of claim 1, wherein the channel comprises silicon, polysilicon, germanium, indium phosphate, gallium nitride, gallium arsenide, 2D moly disulfide, silicon germanium and the dielectric comprises silicon oxide. (Paragraph [0022]: “the substrate 110 may include silicon, for example, single-crystalline silicon, polycrystalline silicon, or amorphous silicon.” Where the substrate comprises the channel)

With regards to claim 11, Kim discloses the memory device of claim 1, further comprising a third insulating material (insulation layer 180) surrounding the landing pad. (See FIG. 2A) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 2020/0194374 A1, hereinafter Kim), as recited in claim 11, and further in view of Kim et al. (US 20210210493 A1, hereinafter Kim2).
With regards to claim 12, Kim discloses the memory device of claim 11.
However, Kim does not explicitly teach further comprising an air gap in the third insulating material, the air gap extending along the third direction.
Kim2 teaches using an air gap as an insulator. (Paragraph [0048]: “For example, when each of the first insulating spacer 152, the third insulating spacer 156, and the fourth insulating spacer 158 include a silicon nitride film, the second insulating spacer 154 may include an oxide film and may be removed in a subsequent process to form an air spacer.”)
It would have been obvious to one of ordinary skill in the art to modify the device of Kim to have the air gap of Kim2, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that silicon nitride and an air gap are equivalent materials for insulation that can be substituted with minimal experimentation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812